352 S.W.3d 415 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Wanda DAVIS, Defendant/Appellant.
No. ED 94791.
Missouri Court of Appeals, Eastern District, Division Two.
November 8, 2011.
Jo An Rotermund, Assistant Public Defender, Appellate/PCR Division, St. Louis, MO, for Appellant.
W. Thomas Taylor, Assistant Circuit Attorney, St. Louis Circuit Attorney's Office, St. Louis, MO, for Respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant, Wanda Davis, appeals from the judgment entered on a jury verdict finding her guilty of the Class A misdemeanor of resisting arrest, in violation of section 575.150 RSMo (2000). The trial court sentenced defendant to 120 days in the City of St. Louis Medium Security Institution, suspended execution of that sentence, ordered twenty hours of community service to be completed by January 17, 2011, and required defendant to serve one year of probation. No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).